PER CURIAM.
We are of opinion that the result of the decision of the court of appeals in Re Garvey, 147 N. Y. 117, 41 N. E. 439, is that, to entitle a student at a seminary of learning to vote in the district in which the seminary is situated, "the intent to change the legal residence must be manifested by acts which are independent of the alleged voter’s presence as a student in the new locality.” We are clear that in the case before us the acts which are relied on to evidence such intent, so far from being independent of the appellants’ status as students of the institution, are, on the contrary, mere incidents of that status, and insufficient to establish a change of residence. The case was properly disposed of by BARNARD, J., a?t special term, and in the opinion delivered by him we entirely concur.
Order affirmed, with $10 costs and disbursements.